DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘walking assistance apparatus in claim(s) 1, 7-11, and 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11234890. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim(s) substantially anticipate(s) the instant claim(s) as detailed below. 

This Application (No. 16/654,456)
Patent No. 11234890
1. A method of operating an information processing apparatus, the method comprising: 
collecting gait information associated with a walking assistance apparatus; 
determining a gait feature of a user of the walking assistance apparatus based on the gait information; 
and controlling the walking assistance apparatus based on the gait feature.
17. A method, performed by a walking assistance system including an apparatus including one or more processors and a walking assistance apparatus, the method comprising: 
generating, by the walking assistance apparatus, sensed data by sensing gait motion of a user; receiving, by the one or more processors of the apparatus, sensed data from the walking assistance apparatus using a communication interface; 
generating, by the one or more processors of the apparatus, a current gait pattern based on the sensed data; generating, by the one or more processors of the apparatus, a gait feature corresponding the current gait pattern based a plurality of databases corresponding a plurality of gait tasks; determining, by the one or more processors of the apparatus, a gait task corresponding to the current gait pattern among the plurality of gait tasks based on the gait feature; 
and controlling, by the one or more processors of the apparatus, the walking assistance apparatus to drive based on the determined gait task and the sensed data.



Claim Objections
Claim(s) 10 and 20 is/are objected to because of the following informalities:  
In claim(s) 10 and 20, the term ‘angle information and angular velocity information should be amended to recite ‘angle information and the angular velocity information’. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 20160074272 A1).

For claim(s) 1 and 11, Ahn teaches An apparatus and a method of operating the apparatus [entire disclosure – see at least abstract], the apparatus performing the method including:
collecting gait information associated with a walking assistance apparatus; [throughout entire disclosure – see most succinctly ¶¶9-11]; 
determining a gait feature of a user of the walking assistance apparatus based on the gait information; [throughout disclosure – see most succinctly ¶¶13-17, ¶¶26-36]; 
and controlling the walking assistance apparatus based on the gait feature. [see at least ends of ¶¶35-36]. 

For claim(s) 2 and 12, Ahn teaches the determining the gait feature comprises:
determining gait indices of the user based on the gait information; [gait feature generator 240 per ¶88 et seq. including determining of features (i.e., indices)]; 
and generating a gait feature vector based on the gait indices. [verbatim per ¶¶88-91]. 

For claim(s) 3 and 13, Ahn teaches the gait indices include at least one of a walking speed of the user, a number of steps of the user [¶88], a step length of the user [¶88], a gait symmetry of the user, a motion range of the user in a roll direction of walking, and a motion range of the user in a pitch direction of walking. [R and L joint angle(s) of ¶79, ¶¶98-100, ¶¶118-119 can constitute(s), under BRI, a form of either roll or pitch angle] 

For claim(s) 4 and 14, because the symmetry gait index of claim(s) 3 and 13 is one of an optional list of indices, and because Ahn teaches other indices set forth in the optional list of claim(s), then the scope of claim(s) 4 is obviated.

For claim(s) 5 and 15, Ahn teaches the controlling comprises:
determining a gait group of the user based on a gait feature vector corresponding to the gait feature that is within a range that includes a walking speed of the user; [determination of similarities between gait pattern and similar data to generate vector per ¶¶88-89 and ¶¶107-108 including gait velocity per ¶88 (i.e., within a range of walking speed)]; 
and transmitting walking strategy information associated with the gait group. [¶95, end of ¶168]. 

For claim(s) 10 and 20, Ahn teaches the gait information includes at least one of (i) acceleration information and angular velocity information associated with the walking assistance apparatus and (ii) angle information and angular velocity information associated with the walking assistance apparatus. [acceleration information, angle information, and angular velocity information are all disclosed throughout the entirety of Ahn, see at least ¶¶77-79, ¶98, ¶¶139-143].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Shim (US 20160184985 A1).
For claim(s) 6 and 16, Ahn fails to teach applying a weight vector to the gait feature vector.  Shim teaches a motion assist apparatus and method [abstract] including a step of applying a weight to a gait feature to control the walking assistance apparatus [¶¶125-127]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controlling of the walking apparatus of Ahn to incorporate the weighting adjustment of the gait feature as taught by Shim (i.e., when applied to the teachings of Ahn then resulting in applying a weight vector to the gait feature vector of Ahn) in order to help stably drive the walk assist apparatus. As motivated by Shim ¶127. 

For claim(s) 8 and 18, Ahn teaches the determining the gait feature comprises:
determining a number of steps of the user [step extraction shown in Fig. 8];
and determining a step length of the user based on at least one of a motion range, an angular velocity range, and an angular acceleration range of hip joints of the user. [stride length per ¶88 from angular and acceleration data per ¶¶77-79]. 

Ahn fails to teach the step count occurring via a swing count of an encoder.  Shim teaches a motion assist apparatus and method [abstract] where hip joint information including hip angle information is estimated via an encoder [¶175] including thereby at least a form of a swing-count determination [in encoder of ¶175 for example when determining angles and/or velocities throughout Shim, the information would constitute(s), under BRI, a form of a ‘swing count’]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the step count of Ahn to incorporate the encoder estimation of Shim (and utilizing at least a form of ‘swing count’ in the estimation of Shim) for the step count operation (of Fig. 8) as a simple substitution of one known element (the step counting operation of the IMU of Ahn Fig. 8) for another (a step counting function utilizing a rotary encoder) in order to achieve a predictable result (step and hip function estimation as in both Ahn and Shim).  See MPEP § 2143. 

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Patterson (research publication – Evaluation of gait symmetry after stroke: a comparison of current methods and recommendations for standardization).
For claim(s) 7 and 17, Ahn teaches determining the gait feature comprises:
determining a walking speed of the user based on at least one of acceleration information and angular velocity information associated with the walking assistance apparatus; [gait velocity per ¶88 from acquired data including acceleration data and angular data per ¶¶77-79].

Ahn fails to teach determining a gait symmetry of the user based on ratios of swing to stance time phase ratio for each the left and right legs of the user.  
Patterson teaches a method of evaluating a gait symmetry of a subject [abstract] including determining gait symmetry based on ratios of swing to stance times in the legs of a subject [throughout entire publication see at least abstract, Introduction on p. 241 onto p. 242 — most esp. p. 242 l. col. just above Methods header detailing SW/ST ratio].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the gait analysis of Ahn to incorporate the swing to stance ratio determination(s) of the legs of the subject as taught by Patterson (to determine a symmetry parameter) in order to aid in the determination and mitigation of balance control and injury risk reduction.  As motivated by Patterson p. 241. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Caires (US 20150025423 A1). 
For claim(s) 9 and 19, Ahn fails to teach determining pitch and roll angles of direction based on inertial measurements associated with the apparatus. Caires teaches a motion assist apparatus [abstract] where pitch and roll motion parameters are determined by an inertial sensor [1022] associated with the apparatus. [¶206]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus and method of Ahn to incorporate pitch and roll measurements of the motion assist apparatus with an inertial sensor as taught by Caires in order to aid in inertial navigation and practical use of the apparatus and to help avoid injury during use.  As motivated by Caires ¶81 and ¶206. 

In consideration of Examiner’s interpretation and citation for the symmetry parameter of claim(s) 3-4 and 13-14, and in earnest and good faith advancement of prosecution, claim(s) 4 and 14 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Patterson. 

 If (arguendo) Ahn fails to teach the gait indices including gait symmetry indicating a level of symmetry between the legs of the user while the user is walking, then:  Patterson teaches a method of evaluating a gait of a subject [abstract] including determining a gait index of a gait symmetry of the subject including a level of symmetry between the legs of the user while the user is walking [throughout entire disclosure – see at least abstract, pp. 241-242]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the indices of Ahn to include gait symmetry of a subject’s legs in order to  aid in the determination and mitigation of balance control and injury risk reduction.  As motivated by Patterson p. 241.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791